Citation Nr: 1115086	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  While the Board received some additional evidence with a waiver of RO initial consideration, that period has not yet lapsed.  However, inasmuch as this decision grants the benefit sought, further delay for submission of additional development is not necessary; the Veteran is not prejudiced by the Board's consideration of his appeal prior to expiration of the abeyance period.            


FINDING OF FACT

It is reasonably shown that the Veteran's bilateral hearing loss disability is causally related to his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability may be service connected if shown to be chronic in service or if seen in service with continuity of symptomatology thereafter.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form-214 reflects that his military occupation specialty in service was medic and received a Combat Medical Badge. 

On April 1968 service entrance examination, puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-10 (0)
-5 (5)
0 (10)
25 (30)

[The figures in parentheses represent ISO (ANSI) units and are provided for data comparison purposes.]  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss of either ear. 

On November 1969 service separation examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
5 (15)
5 (10)
LEFT
15 (30) 
10 (20)
5 (15)
5 (15)
5 (10)

On June 2008 VA Agent Orange examination a past medical history of hearing loss was noted.  The Veteran reported that he was subjected to noise trauma from an explosion in Vietnam which caused severe hearing loss.  

In an October 2008 statement the Veteran's wife noted that she had been married to him for 24 1/2 years, and that his hearing was defective when she met him and became steadily worse over the years.  

On November 2008 VA audiological evaluation puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
50
60
65
LEFT
15
35
50
55
65

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The Veteran reported military noise trauma from jet aircraft, helicopters, generators, trucks, and an explosion that ruptured his tympanic membranes in 1968 after which he could not hear for weeks.  He reported occupational noise exposure as a sheet metal mechanic for 33 years and recreational noise exposure from hunting, power tools, and four wheelers.  The diagnosis was mild to severe SNHL 1500-8 K Hz in the right ear and mild to moderately severe SNHL "1K-" in the left ear.  The examiner opined that it was less likely as not that the Veteran's hearing loss was related to military noise exposure due to the Veteran's normal hearing at separation.  
	
In a July 2010 letter C.V., BC-HIS noted that the Veteran was seen for audiological evaluation and that it was as least as likely as not that his hearing loss was due to previous military service.  In a later March 2011 letter she reiterated that the Veteran's audiological evaluation indicated an SNHL in both ears that was most likely due to loud noise exposure based on the following results and environmental history:


Right ear
Left ear
Pure Tone Average
43
45
MCL
70
70
LDL 
118
118
Speech discrimination
92%
92%

In a March 2011 statement, J.L.P. relates that he worked with the Veteran as a sheet metal worker in early 1975,and that the Veteran's hearing was bad, and he had difficulty communicating.  In a March 2011 letter, R.K. notes that he worked with the Veteran as an insulator from 1978, and that the Veteran had difficulty hearing at that time.  

The Veteran alleges that his bilateral hearing loss resulted from noise trauma in service.  Specifically, he describes(consistently and in detail) an incident during a training mission in his first week in Vietnam when he was exposed to an explosion at close range, leaving him with a concussion, a ruptured left eardrum, and decreased hearing acuity.  He reported exposure to subsequent noise trauma in service from aircraft (as his unit of the 82nd Airborne was attached to the Tan Son Nhut Airbase).  He related that his hearing has slowly deteriorated since, and that he was seen for hearing loss 6 months after service and intermittently after that (but that records were unavailable due to the time lapse).  The earliest documentation of hearing loss of record is in a report of November 2003 private audiometry by R.A.K.  The Veteran's wife has testified that he has had hearing difficulty ever since she has known him.  

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is diagnosed and was found on official (November 2008) VA audiometry.  He received a Combat Medical Badge (evidencing service in combat), and he is therefore entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  The Board finds no reason to question his accounts of exposure to noise trauma in service (or the lay accounts supporting his claim). 

Given that a hearing loss (by VA standards) was not manifested in service and that SNHL was not manifested in the first postservice year, what is required for the Veteran to establish service connection for hearing loss disability is that there must be competent evidence that such disability is causally related to his service/noise trauma therein.  

There is conflicting evidence regarding a nexus between the Veteran's hearing loss and his service.  Citing that the Veteran's hearing was normal at separation, the November 2008 VA examiner opined that the Veteran's hearing loss was unrelated noise trauma in service.  However, that provider did not comment on the puretone thresholds shift (10 to 20 decibels in most frequencies) that occurred in the 18 months between the Veteran's entrance and separation audiometry or explain why normal hearing at separation precludes a nexus between current hearing loss and service.  Notably, the U.S. Court of Appeals for Veterans Claims has specifically held in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  Notwithstanding, the examiner is a medical professional competent to offer the opinion, and it is somewhat probative evidence in the matter.
The March 2011 of C.V., BC-HIS, like her previous opinion related the Veteran's bilateral SNHL to noise trauma in service; in support, she referred to test results and environmental history.  Her opinion, likewise, is somewhat probative evidence in this matter.  However, neither provider offers sufficient explanation of rationale to choose one opinion as more persuasive over the other.  Accordingly, the Board finds that the medical opinions leave the nexus matter in equipoise.  

Considering the further pertinent evidence, the Board notes that most of it relates to continuity of symptomatology of the hearing loss disability.  The Veteran stated that he experienced hearing loss at the time of the explosion which has continued to the present.  Service entrance and separation audiometry reflecting a puretone threshold shift during service appears to somewhat corroborate the Veteran's accounts.  The lay accounts of postservice continuity of the Veteran's hearing difficulty complaints also serve to corroborate his allegations.  Laypersons are competent to provide evidence of symptoms capable of lay observation.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hearing acuity impairment is readily lay observable.  The Board finds the lay statements of record to be competent, credible, and probative evidence in the matter of continuity of symptomatology of the Veteran's hearing loss.  The lay evidence establishes that the Veteran's difficulty hearing was observed in service and then again shortly after, with continuity of symptomatology demonstrated thereafter.  When the lay evidence is considered together with the conflicting medical opinions in the matter, the Board finds that the evidence reasonably supports the Veteran's claim.  Accordingly, service connection for bilateral hearing loss disability is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


